Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 11/22/2021 in which claim 15-34 are presented for examination.
					Status of claims
2.	Claims 15-34 are pending, of which claims 15, 25 and 34 are in independent form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 15-34 are rejected under 35 U.S.C 103 as being unpatentable over Belinoff(US PG Pub 2014/0157163) published on June 05, 2014 in view of Amin (US PG Pub 2014/0129951) Published on May 08, 2014.

	As per claim 15, 25 and 34, Belinoff teaches An operation method for split-screen display (fig 3A shows split screen, as taught by Belinoff), , wherein the method comprises: 
	receiving, by (Para[0015] dragging the edge of the window, as taught by Belinoff), wherein the electronic device comprises a touchscreen divided into a first display area and a second display area (fig 3a shows multiple portion of the display, as taught by Belinoff), the first display area displaying a first interface of a first application, and the second display area displaying a third interface of a second application (fig 3a shows multiple portion of the displaying multiple application, as taught by Belinoff), wherein the first sliding operations is performed by a user in the first display area (Para[0014] fig 3A user activate the link, as taught by Belinoff), wherein a start point of the first sliding operation is a first edge of the first display area (Para[0014] fig 3A user drags the edge of the window, as taught by Belinoff),
-_a sliding direction of the first operation is away from the first edge, and the first edge of the first display area is an edge of the first display area that is closely adjacent to an edge of the touchscreen (Para[0014][0015] user drag the edge of the screen, as taught by Belinoff); 
Belinoff does not explicitly teach 
	in response to the first sliding operation, performing, by the electronic device, at least one of following operations: 
	when determining that the first interface is not a home page of the first application, displaying, wherein the second interface is a previous-level interface of the first interface; or 
	when determining that the first interface is the home page of the first application, enabling, the split-screen display, and adjusting a size of the second display area.
On the other hand, Amin teaches 	in response to the first sliding operation, performing, by the electronic device, at least one of following operations: 
	when determining that the first interface is not a home page of the first application, displaying, wherein the second interface is a previous-level interface of the first interface; or 
	when determining that the first interface is the home page of the first application, enabling, the split-screen display, and adjusting a size of the second display area (fig 3C-H Para[0063] home page being enlarged(area 320 being adjusted in fig 3G-H) corresponding to the user input, as taught by Amin).

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Belinoff invention with the teaching of Amin because doing so would result in increased visibility for the user by allowing the user to adjust the screen size.

	As per claim 16 and 26,  the combination of Belinoff and Amin teaches wherein a duration of the first sliding operation is less than or equal to a first preset duration; or the sliding direction is a first reset direction(fig 7C-D, as taught by Amin).

	As per claim 17 and 27,  the combination of Belinoff and Amin teaches wherein after displaying the previous-level interface of the first interface in the first display area, the method further comprises: receiving, by the electronic device, a second sliding operation performed by a user in the second display area(fig 7C-D, as taught by Amin); in response to the second sliding operation, enabling, by the electronic device, the second application displayed in the second display area to exit the split-screen display(fig 7C-D Para[106-107], as taught by Amin)..

	As per claim 18 and 28,  the combination of Belinoff and Amin teacheswherein both a start point and an end point of the second sliding operation are the second edge of the second display area, wherein sliding directions of the second operations includes a first sliding direction that is first away from the second edge, and a second sliding direction that is toward the second edge, and wherein a sliding duration of the first sliding direction
wherein both a start point and an end point of the second sliding operation are the second edge of the second display area, wherein sliding directions of the second sliding operations includes a first sliding direction that is first away from the second edge, and a second sliding direction that is toward the second edge, and wherein a sliding distance in a-in the first sliding direction
wherein a start point of the second sliding operation is the second edge of the second display area (Para[0015], as taught by Belinoff), wherein a sliding direction of the second sliding operation is away from the second edge(fig 3A-B, as taught by Belinoff), and the sliding direction is a second preset direction-(fig 3A-B, as taught by Belinoff), and wherein the second edge of the second display area is an edge of the second display area that is (fig 7C-D Para[106-107], as taught by Amin).

	As per claim 19 and 29, the combination of Belinoff and Amin teaches wherein after displaying a-the previous-level interface of the first interface in the first display area, the method further comprises: 
receiving, by the electronic device, a third sliding operation performed by a user in the second display area(fig 7C-D Para[106-107], as taught by Amin); 
in response to the third sliding operation, displaying, by the electronic device, a multi-task interface in the second display area, wherein the multi-task interface comprises an identifier of an application that runs in a background or  ran in the electronic device during a past predetermined time(Para[0109], as taught by Amin).

	As per claim 20 and 30, the combination of Belinoff and Amin teaches wherein the identifier of the application is a screenshot of an interface last displayed before the application exits running in a foreground, or an icon of the application (fig 3A-B, as taught by Belinoff).

	As per claim 21, the combination of Belinoff and Amin teaches wherein a start point of the third sliding operation is the second edge of the second display area, a sliding direction of the third operation is away from the second edge, and a duration is of the third operation greater than a third preset duration; or wherein a start point of the third sliding operation is the second edge of the second display area, a sliding direction of the third operation is away from the second edge, a duration of the third operation is greater than a third preset duration,_-and there is a pause of a predetermined duration after sliding; or wherein a start point of the third sliding operation is the second edge of the second display area, a sliding direction of the third operation is away from the second edge, and a sliding distance of the third operation is greater than a third preset distance; or 
wherein a start point of the third sliding operation is the second edge of the second display area, a sliding direction of the third operation is away from the second edge, and the sliding direction of the third operation is a third preset direction(fig 3A-B Para[0014-0015], as taught by Belinoff).

	As per claim 22 and 31, the combination of Belinoff and Amin teaches wherein the method further comprises: receiving, by the electronic device, a dragging operation performed on an application isolation bar between the first display area and the second display area(fig 3A-B, as taught by Belinoff); in response to the dragging operation, adjusting, by the electronic device, sizes of interfaces of applications displayed in the first display area and the second display area(fig 3A-B, as taught by Belinoff).

	As per claim 23 and 32, the combination of Belinoff and Amin teaches wherein the adjusting of the size of the second display area comprises: enlarging the second display area(fig 3A-B, as taught by Belinoff).

	As per claim 24 and 33, the combination of Belinoff and Amin teaches wherein the adjusting of the size of the second display area comprises: displaying the third interface of the second application on the touchscreen in a full screen (fig 3e-h, as taught by Amin).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, May 21, 2022